Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 29, 2022

The Court of Appeals hereby passes the following order:

A22A1086. BRYANT v. THE STATE.

      In 2021, Gregory Bryant filed a second motion for an out-of-time appeal in
connection with his 2003 guilty plea to voluntary manslaughter and aggravated
assault.1 The trial court dismissed the motion, and Bryant filed this appeal. The State
moves to dismiss this appeal.
      In Cook v. State, the Supreme Court determined that a trial court lacks authority
to grant an out-of-time appeal. Cook v. State, ___ Ga. ___, ___ (5) (Case No.
S21A1270, decided March 15, 2022). Bryant, therefore, “had no right to file a motion
for an out-of-time appeal in the trial court.” Rutledge v. State, ___ Ga. ___, ___ (Case
No. S21A1036, decided March 15, 2022). Accordingly, the State’s motion to dismiss
this appeal is GRANTED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/29/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        Bryant filed his initial motion for an out-of-time appeal in 2018. The trial
court denied the motion, and this Court affirmed.